 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     MAUREEN FORS,
 8
                                   Plaintiff,              Case No. C19-1520 RSM
 9
            v.                                             ORDER TO SHOW CAUSE
10
     COMMISSIONER OF SOCIAL SECURITY,
11
                                   Defendant.
12
            After two extensions of time were granted, Plaintiff was required to file an opening brief
13
     on or before March 9, 2020. Dkt. 19. On March 11, 2020, Plaintiff’s motion for a third
14
     extension was denied, without prejudice, for failure to comply with local rules. Dkt. 21. As of
15
     March 30, 2020, Plaintiff has neither filed an opening brief nor properly requested an extension
16
     of time.
17
            Plaintiff is ordered to show cause by April 10, 2020, why this matter should not be
18
     dismissed for lack of prosecution. Failure to show cause may result in dismissal of this action.
19
     Plaintiff may respond by filing an opening brief along with an explanation for the delay. If the
20
     Court finds the explanation reasonable, the Court will accept the late brief and amend the
21
     Scheduling Order to avoid prejudice to the Defendant.
22

23




     ORDER TO SHOW CAUSE - 1
 1        DATED this 30 day of March 2020.

 2

 3
                                             A
                                             RICARDO S. MARTINEZ
                                             CHIEF UNITED STATES DISTRICT JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER TO SHOW CAUSE - 2
